United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-2390
                                ___________

Beck,                                    *
                                         *
             Appellant,                  *
                                         *   Appeal from the United States
        v.                               *   District Court for the
                                         *   District of Minnesota.
Tim Pawlenty, Governor, State of         *
Minnesota; Jesse Ventura, Former         *
Governor, State of Minnesota; Joan       *   [UNPUBLISHED]
Fabian, Commissioner, Minnesota          *
Department of Corrections; Sheryl        *
Ramstad Hvass, Former Commissioner,      *
Minnesota Department of Corrections;     *
Doug Johnson, Washington County          *
Attorney; Thomas P. Hogan, Minnesota     *
Department of Health; Lynn Dingle,       *
Warden, Minnesota Correctional           *
Facility, Oak Park Heights; John King,   *
Associate Warden, Minnesota              *
Correctional Facility, Oak Park          *
Heights; Dr. Stephen Craane,             *
Correctional Medical Services; Dr.       *
Dayton Burkholder, Correctional          *
Medical Services; Dr. Worlali M.         *
Nutakor, Correctional Medical            *
Services; Dr. Ayodele Ayedun,            *
Correctional Medical Services; Dr.       *
Steven Allen, Minnesota Department       *
of Corrections; Colleen Youngquist,      *
Mail Room Supervisor, Minnesota          *
Correctional Facility, Oak Park          *
Heights; Jane Doe, R.N., Minnesota       *
Correctional Facility, Oak Park          *
Heights; Mary McComb, Minnesota          *
Correctional Facility, all defendants are*
sued in both individual and official     *
capacities while acting under the color  *
of State laws,                           *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: May 5, 2006
                                 Filed: May 26, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      In this interlocutory appeal, Minnesota inmate “Reverend Beck, Ph.D.”
challenges the district court’s1 denial of his motion for a temporary restraining order
(TRO) and preliminary injunction. We lack jurisdiction to review the denial of a
TRO. See Hamm v. Groose, 15 F.3d 110, 112-13 (8th Cir. 1994). As to the
preliminary injunction, the district court set forth the relevant factors and determined
Beck had not met his burden of showing that a preliminary injunction should issue.
See Dataphase Sys. Inc. v. CL Sys., Inc., 640 F.2d 109, 113-14 (8th Cir. 1981) (en
banc) (to determine whether preliminary injunctive relief is warranted, court must
balance threat of irreparable harm to movant, harm to nonmoving party should
injunction issue, likelihood of success on merits, and public interest). We conclude


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.

                                            -2-
that the court did not abuse its discretion, clearly err in its fact finding, or make an
error of law. See Safety-Kleen Sys., Inc. v. Hennkens, 301 F.3d 931, 935 (8th Cir.
2002). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -3-